DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9 and 18-22, drawn to a composition, classified in A01N 57/20.
II. Claims 10 and 13-14, drawn to a process for functionalizing a substrate by impregnation, classified in C14C 9/00.
III. Claims 11-12, drawn to a process for functionalizing a substrate by impregnation, classified in C14C 9/00.
IV. Claims 16-17, drawn to a watchstrap, classified in A44C 5/0053.
Claims 15 and 23 are drawn to a “use of” the composition, but it is unclear what method is being claimed.  If the claims are amended to recite a proper method, those claims will then fall into the appropriate group.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process of functionalizing a substrate by impregnation can be practiced with another materially different product, such as the process disclosed by US 2,693,996 comprising treating leather with alkylated succinic acids in ethanol followed by drying.
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process of functionalizing a substrate by impregnation can be practiced with another materially different product, such as the process disclosed by US 2,693,996 comprising treating leather with alkylated succinic acids in ethanol followed by drying.
Inventions I and IV are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the watchstrap of group IV does not require the organic solvent.  The subcombination has separate utility such as treatment of substrates other than watchstraps, including textiles, wearable garments, handbags, etc.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the processes have materially different designs as Group I degasses the substrate, treats the substrate with oxygen plasma or air plasma, and impregnates or coats the substrate with the composition of claim 1 comprising an organic solvent; whereas the process of Group II impregnates or coats the substrate with an aged sol-gel solution.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and IV are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process of Group II could be used to make substrates other than a watchstrap, and the watchstrap could be made by another materially different process, such as spraying, dipping, or padding, as taught by US 2,728,736.
Inventions III and IV are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process of Group II could be used to make substrates other than a watchstrap, and the watchstrap could be made by another materially different process, such as spraying, dipping, or padding, as taught by US 2,728,736.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification,
the inventions have acquired a separate status in the art due to their recognized divergent subject matter, and
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Uria L. Lauricia on 12 August 2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-9 and 18-22.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-17 and 23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 28 May 2020, 22 July 2020, 4 January 2022, 10 May 2022 and 20 May 2022 were filed before the mailing of an Office action.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
The information disclosure statement filed 2 May 2022 contained an incorrect publication date, and is a duplicate of the corrected IDS filed 10 May 2022.  Therefore, the IDS has been crossed out.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9, 18 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rhodafac (Rhodafac ASI Product Range, 2016; provided in the IDS filed 4 January 2022).
Rhodafac discloses that RhodafacTM ASI 80 is a solution of octyl-phosphonic acid in water and ethanol, RhodafacTM ASI 80E is octyl-phosphonic acid in ethanol, and RhodafacTM ASI 75 is a solution of octyl-phosphonic acid in water and ethanol (whole document).

Claims 1-2, 4-5, 9, 18, 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (Angewandte Chemie International Edition, 2013, Supporting Information; provided in the IDS filed 20 May 2022).
Liu et al. disclose PA5 (structure shown below) in ethanol (0.3 mM) (Supplemental Information, pg. 7, Section 2(1)).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Claims 1-2, 6-7, 9, 18 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porosa et al. (WO 2014/127451 A1).
Porosa et al. disclose antimicrobial compositions comprising a compound of formula (I)  

    PNG
    media_image2.png
    120
    239
    media_image2.png
    Greyscale

wherein R1 and R2 are independently H, methyl, ethyl, isopropyl or n-propyl, m is 15-19, n is 0-6, and X is chloro, bromo or iodo (pg. 4, ln. 20; pg. 17, ln. 4-6 and 10-17; pg. 42, ln. 7-14; Example 2; Claim 122).  Porosa et al. disclose a compound of formula

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Porosa et al. disclose compositions comprising a compound of formula (I) and a carrier selected from ethanol and isopropanol (Claims 55-58).

Claims 1-3, 4-5, 9, 18-19 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oharu (JP 3959864 B2).
Oharu discloses a water-repellent composition applied to natural or synthetic leather, wherein the composition comprises a phosphonic acid with a perfluoroalkyl group ([0006]-[0009]).  Oharu discloses the following compounds: [CF3CF2(CF2CF2)nCH2CH2]P(O)(OH)2 ([0042]).  Oharu also discloses that the compounds are combined with ethanol or isopropanol ([0035]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Oharu (JP 3959864 B2) as applied to claims 1-3, 4-5, 9, 18-19 and 22 above, further in view of Yadav et al. (US 2005/0008861 A1).
The teachings of Oharu are discussed above and incorporated herein.
Instant claims 8 and 21 are drawn to the composition of claim 1 further comprising bioactive metal nanoparticles, including silver nanoparticles.
Oharu does not explicitly disclose adding silver nanoparticles to the water-repellent compositions, as instant claimed.
Yadav et al. teach incorporating silver nanoparticles into leather to provide antimicrobial action ([0075], [0128], [0144]; Claim 12).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to include silver nanoparticles in the compositions according to Oharu in order to provide an antimicrobial action to the leather.  Such would have been obvious because Yadav et al. teach incorporating silver nanoparticles into leather to provide an antimicrobial action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924. The examiner can normally be reached 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.W.S/Examiner, Art Unit 1616 

/Mina Haghighatian/Primary Examiner, Art Unit 1616